EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Please amend claim 23 as follows:

23. 	The OLED driving power source according to claim 21, wherein the second control sub-circuit includes a ninth resistor, a tenth resistor, an eleventh resistor, a twelfth resistor, a thirteenth resistor, a fourteenth resistor, a fifteenth resistor, a sixteenth resistor, a seventeenth resistor, a fourth triode, a second diode, a third diode, a fourth diode, a fourth capacitor, a fifth capacitor, a sixth capacitor and a first shunt reference source; and an emitter of the fourth triode connects to the first control sub-circuit, and also connects to one end of the tenth resistor and a negative electrode of the first shunt reference source through the ninth resistor; a base of the fourth triode connects to a negative electrode of the first shunt reference source through the tenth resistor; a collector of the fourth triode connects to an anode of the fourth diode, and also connects to an anode of the second diode through the eleventh resistor; a cathode of the fourth diode connects to the enabling switching circuit; a cathode of the second diode connects to a cathode of the third diode, a feedback pin of the first shunt reference source, and gets grounded through the fourth capacitor; a positive electrode of the first shunt reference source gets grounded; an anode of the third diode connects to one end of the thirteenth resistor, one end of the fifth capacitor, one end of the sixth capacitor, and one end of the fourteenth resistor through the twelfth resistor[[.]]; [[Another]] another end of the thirteenth resistor, another end of the fifth capacitor, and another end of the sixth capacitor are all grounded; another end of the fourteenth resistor connects with the fifteenth resistor, the sixteenth resistor, and the seventeenth resistor in series successively and then connects to the bridgeless PFC circuit.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
15 September 2022